Exhibit 10.2

PROMISSORY NOTE

LOAN TERMS TABLE

 

Lender:  KeyBank National Association, a national banking association, its
successors and assigns

Loan No.: 10062371

Lender’s Address: 11501 Outlook, Suite 300, Overland Park, Kansas 66211

Lender’s Facsimile No.: 877-379-1625

Borrower: SSTI 281 RICHWOOD RD, LLC, a Delaware limited liability company (“281
Richwood”); SSTI 2526 RITCHIE ST, LLC, a Delaware limited liability company
(“2526 Ritchie”); SSTI 5970 CENTENNIAL CIR, LLC, a Delaware limited liability
company (“5970 Centennial”); SSTI 815 LASALLE AVE, LLC, a Delaware limited
liability company (“815 LaSalle”); SSTI 8900 MURRAY AVE, LLC, a Delaware limited
liability company (“8900 Murray”); SSTI 2025 N RANCHO DR, LLC, a Delaware
limited liability company (“2025 N. Rancho”); SSTI 3200 ROUTE 37 E, LLC, a
Delaware limited liability company (“3200 Route 37 E”); SSTI 12714 S LA CIENEGA
BLVD, LLC, a Delaware limited liability company (“12714 S. La Cienega”); and
SSTI 3155 W ANN RD, LLC, a Delaware limited liability company (“3155 W. Ann”)
(281 Richwood, 2526 Ritchie, 5970 Centennial, 815 LaSalle, 8900 Murray, 2025 N.
Rancho, 3200 Route 37 E, 12714 S. La Cienega and 3155 W. Ann are hereinafter
referred to individually, collectively, jointly and severally, as the
“Borrower”)

Borrower’s Address c/o Strategic Storage Trust, Inc., 111 Corporate Drive, Suite
120, Ladera Ranch, CA 92694, Attention: H. Michael Schwartz

Borrower’s Facsimile No.: (949) 429-6606

Property: Real property located at (i) 281 Richwood Road, Walton, Kentucky
41094, in Boone County, Kentucky and certain personal property; (ii) 2526
Ritchie Street, Crescent Springs, Kentucky 41017, in Kenton County, Kentucky and
certain personal property; (iii) 5970 Centennial Circle, Florence, Kentucky
41042, in Boone County, Kentucky and certain personal property; (iv) 815 LaSalle
Ave., Hampton, Virginia 23661, in Hampton County, Virginia and certain personal
property; (v) 8900 Murray Ave., Gilroy, California 95020, in Santa Clara County,
California and certain personal property; (vi) 2025 N. Rancho Drive, Las Vegas,
Nevada 89106, in Clark County, Nevada and certain personal property; (vii) 3200
Route 37 East, Toms River, New Jersey 08753, in Ocean County, New Jersey and
certain personal property; (viii) 12714 S. La Cienega Blvd., Hawthorne,
California 90250, in Los Angeles County, California and certain personal
property; (ix) 3155 W. Ann Road, Las Vegas, Nevada 89031, in Clark County,
Nevada and certain personal property

Closing Date: October 10, 2012

Original Principal Amount: $31,000,000.00

Maturity Date: November 1, 2022

Interest Rate: 4.65 percent (4.65%)

Initial Interest Payment Per Diem: $4,004.17

Interest Only Monthly Debt Service Payment Amount: See Section 2(b)(i).

Interest Only Payment Date: December 1, 2012 and on the first day of each
successive month thereafter through and including November 1, 2013

Amortizing Monthly Debt Service Payment Amount: $159,847.41

Amortizing Payment Date: December 1, 2013 and on the first day of each
successive month thereafter

Financial Statement Reporting Deposit: N/A

Permitted Par Prepayment Date: August 2, 2022



--------------------------------------------------------------------------------

1. Loan Amount and Rate. FOR VALUE RECEIVED, Borrower promises to pay to the
order of Lender, the Original Principal Amount (or so much thereof as is
outstanding from time to time, which is referred to herein as the “Outstanding
Principal Balance” or “OPB”), with interest on the unpaid OPB from the date of
disbursement of the Loan (as hereinafter defined) evidenced by this Promissory
Note (“Note”) at the Interest Rate. Interest on the outstanding principal
balance of the Loan shall be calculated by multiplying (a) the actual number of
days elapsed in the relevant Accrual Period (hereinafter defined) by (b) a daily
rate based on the Interest Rate and a three hundred sixty (360) day year by
(c) the outstanding principal balance of the Loan. Borrower acknowledges that
the calculation method for interest described herein results in a higher
effective interest rate than the numeric Interest Rate and Borrower hereby
agrees to this calculation method. The loan evidenced by this Note will
sometimes hereinafter be called the “Loan.” The above Loan Terms Table
(hereinafter referred to as the “Table”) is a part of the Note and all terms
used in this Note that are defined in the Table shall have the meanings set
forth therein. “Accrual Period” means the period commencing on and including the
first (1st) day of each calendar month during the term of the Loan and ending on
and including the final calendar date of such calendar month; however, the
initial Accrual Period shall commence on and include the Closing Date and shall
end on and include the final calendar date of the calendar month in which the
Closing Date occurs. The term “Monthly Debt Service Payment Amount” shall mean,
as applicable, the Interest Only Monthly Debt Service Payment Amount or the
Amortizing Monthly Debt Service Payment Amount.

2. Principal and Interest Payments. Payments of principal and interest shall be
made as follows:

(a) On the date of disbursement of the Loan proceeds, an interest payment
calculated by multiplying (i) the Initial Interest Payment Per Diem by (ii) the
number of days from (and including) the date of the disbursement of the Loan
proceeds through the last day of the calendar month in which the disbursement
was made;

(b)  (i) An interest only payment (“Interest Only Monthly Debt Service Payment
Amount”) at the Interest Rate on the Outstanding Principal Balance shall be
payable in arrears on each Interest Only Payment Date, and (ii) an amount equal
to the Amortizing Monthly Debt Service Payment Amount on each Amortizing Payment
Date until the Maturity Date, each of such payments to be applied: (A) to the
payment of interest computed at the Interest Rate; and (B) the balance applied
toward the reduction of the Outstanding Principal Balance; and

(c) If not sooner paid, the Outstanding Principal Balance, all unpaid interest
thereon, and all other amounts owed to Lender pursuant to this Note or any other
Loan Document (as hereinafter defined) or otherwise in connection with the Loan
or the security for the Loan shall be due and payable on the Maturity Date.

An “Interest Only Payment Date” and an “Amortizing Payment Date” are each
referred to herein as a “Payment Date”.

 

2



--------------------------------------------------------------------------------

3. Security for Note. This Note is secured by a first deed of trust, mortgage,
or deed to secure debt (which is herein called the “Security Instrument”)
encumbering the Property. This Note, the Security Instrument, that certain Loan
Agreement between Borrower and Lender of even date herewith (the “Loan
Agreement”) and all other documents and instruments existing now or after the
date hereof that evidence, secure or otherwise relate to the Loan, including any
assignments of leases and rents, other assignments, security agreements,
financing statements, guaranties, indemnity agreements (including environmental
indemnity agreements), letters of credit, or escrow/holdback or similar
agreements or arrangements, together with all amendments, modifications,
substitutions or replacements thereof, are sometimes herein collectively
referred to as the “Loan Documents” or individually as a “Loan Document.” All
amounts that are now or in the future become due and payable under this Note,
the Security Instrument, or any other Loan Document, including any prepayment
consideration and all applicable expenses, costs, charges, and fees, will be
referred to herein as the “Debt.” The remedies of Lender as provided in this
Note, any other Loan Document, or under applicable law shall be cumulative and
concurrent, may be pursued singularly, successively, or together at the
discretion of Lender, and may be exercised as often as the occurrence of an
occasion for which Lender is entitled to a remedy under the Loan Documents or
applicable law. The failure to exercise any right or remedy shall not be
construed as a waiver or release of the right or remedy respecting the same or
any subsequent default.

4. [Intentionally Omitted].

5. Payments. All amounts payable hereunder shall be payable in lawful money of
the United States of America to Lender at Lender’s Address or such other place
as the holder hereof may designate in writing, which may include at Lender’s
option a requirement that payment be made by wire transfer of immediately
available funds in accordance with wire transfer instructions provided by
Lender. Each payment made hereunder shall be made in immediately available funds
and must state the Borrower’s Loan Number. If any payment of principal or
interest on this Note is due on a day other than a Business Day (as hereinafter
defined), such payment shall be made on the next succeeding Business Day. Any
payment on this Note received after 2:00 o’clock p.m. local time at the place
then designated as the place for receipt of payments hereunder shall be deemed
to have been made on the next succeeding Business Day. All amounts due under
this Note shall be payable without set off, counterclaim, or any other deduction
whatsoever. All payments from Borrower to Lender following the occurrence of an
Event of Default shall be applied in such order and manner as Lender elects in
reduction of costs, expenses, charges, disbursements and fees payable by
Borrower hereunder or under any other Loan Document, in reduction of interest
due on the Outstanding Principal Balance, or in reduction of the Outstanding
Principal Balance. Lender may, without notice to Borrower or any other person,
accept one or more partial payments of any sums due or past due hereunder from
time to time while an Event of Default exists hereunder, after Lender
accelerates the indebtedness evidenced hereby, and/or after Lender commences
enforcement of its remedies under any Loan Document or applicable law, without
thereby waiving any Event of Default, rescinding any acceleration, or waiving,
delaying, or forbearing in the pursuit of any remedies under the Loan Documents.
Lender may endorse and deposit any check or other instrument tendered in
connection with such a partial payment without thereby giving effect to or being
bound by any language purporting to make acceptance of such instrument an accord
and satisfaction of the indebtedness evidenced hereby. As used herein, the term
“Business Day” shall mean a day upon which commercial banks are not authorized
or required by law to close in the city designated from time to time as the
place for receipt of payments hereunder.

 

3



--------------------------------------------------------------------------------

6. Late Charge. If any sum payable under this Note or any other Loan Document is
not received by Lender by close of business on the date on which it was due
(excluding the principal amount of the Loan due on the Maturity Date or on any
accelerated principal amount of the Loan in the event of acceleration of the
Loan; provided that the foregoing shall not limit Lender’s right to any
applicable Yield Maintenance Premium), Borrower shall pay to Lender an amount
(the “Late Charge”) equal to the lesser of (a) five percent (5%) of the full
amount of such sum or (b) the maximum amount permitted by applicable law in
order to help defray the expenses incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such Late Charge shall be secured by the Security
Instrument and other Loan Documents. The collection of any Late Charge shall be
in addition to, and shall not constitute a waiver of or limitation of, a default
or Event of Default hereunder or a waiver of or limitation of any other rights
or remedies that Lender may be entitled to under any Loan Document or applicable
law.

7. Default Rate. Upon the occurrence of an Event of Default (including the
failure of Borrower to make full payment on the Maturity Date), Lender shall be
entitled to receive and Borrower shall pay interest on the Outstanding Principal
Balance at the rate of five percent (5%) per annum above the Interest Rate
(“Default Rate”) but in no event greater than the maximum rate permitted by
applicable law. Interest shall accrue and be payable at the Default Rate from
the occurrence of an Event of Default until all Events of Default have been
cured, as determined by Lender in its reasonable discretion, or waived in
writing by Lender in its discretion. Such accrued interest shall be added to the
Outstanding Principal Balance, and interest shall accrue thereon at the Default
Rate until fully paid. Such accrued interest shall be secured by the Security
Instrument and other Loan Documents. Borrower agrees that Lender’s right to
collect interest at the Default Rate is given for the purpose of compensating
Lender at reasonable amounts for Lender’s added costs and expenses that occur as
a result of Borrower’s default and that are difficult to predict in amount, such
as increased general overhead, concentration of management resources on problem
loans, and increased cost of funds. Lender and Borrower agree that Lender’s
collection of interest at the Default Rate is not a fine or penalty, but is
intended to be and shall be deemed to be reasonable compensation to Lender for
increased costs and expenses that Lender will incur if there occurs an Event of
Default hereunder. Collection of interest at the Default Rate shall not be
construed as an agreement or privilege to extend the Maturity Date or to limit
or impair any rights and remedies of Lender under any Loan Documents. If
judgment is entered on this Note, interest shall continue to accrue
post-judgment at the greater of (a) the Default Rate or (b) the applicable
statutory judgment rate.

8. Origination, Administration, Enforcement, and Defense Expenses. Borrower
shall pay Lender, on demand, all Administration and Enforcement Expenses (as
hereinafter defined) now or hereafter incurred by Lender, together with interest
thereon at the Default Rate, from the date paid or incurred by Lender until such
fees and expenses are paid by Borrower, whether or not an Event of Default or
Default then exists. Provided no Event of Default has occurred, fees and
expenses related solely to origination and administration of the Loan shall be
limited as follows: (i) if Lender is acting upon a request of Borrower or in
response to a notice relating to the Property, Borrower, any guarantor or
indemnitor or as a result of failure of any

 

4



--------------------------------------------------------------------------------

party to perform its obligations under the Loan Documents, such fees and
expenses shall be limited to reasonable and customary fees and expenses;
(ii) otherwise, such fees and expenses shall be limited to reasonable, out of
pocket fees and expenses. Notwithstanding the foregoing, charges of rating
agencies, governmental entities or other third parties that are outside of the
control of Lender shall not be subject to the reasonableness standard. For the
purpose of this Note, “Administration and Enforcement Expenses” shall mean all
fees and expenses incurred at any time or from time to time by Lender, including
legal (whether for the purpose of advice, negotiation, documentation, defense,
enforcement or otherwise), accounting, financial advisory, auditing, rating
agency, appraisal, valuation, title or title insurance, engineering,
environmental, collection agency, or other expert or consulting or similar
services, in connection with: (a) the origination of the Loan, including the
negotiation and preparation of the Loan Documents and any amendments or
modifications of the Loan or the Loan Documents, whether or not consummated;
(b) the administration, servicing or enforcement of the Loan or the Loan
Documents, including any request for interpretation or modification of the Loan
Documents or any matter related to the Loan or the servicing thereof (which
shall include the consideration of any requests for consents, waivers,
modifications, approvals, lease reviews or similar matters and any proposed
transfer of the Property or any interest therein), (c) any litigation, contest,
dispute, suit, arbitration, mediation, proceeding or action (whether instituted
by or against Lender, including actions brought by or on behalf of Borrower or
Borrower’s bankruptcy estate or any indemnitor or guarantor of the Loan or any
other person) in any way relating to the Loan or the Loan Documents including in
connection with any bankruptcy, reorganization, insolvency, or receivership
proceeding; (d) any attempt to enforce any rights of Lender against Borrower or
any other person that may be obligated to Lender by virtue of any Loan Document
or otherwise whether or not litigation is commenced in pursuance of such rights;
and (e) protection, enforcement against, or liquidation of the Property or any
other collateral for the Loan, including any attempt to inspect, verify,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Loan, the Property or any other collateral for the Loan. All
Administration and Enforcement Expenses shall be additional Debt hereunder
secured by the Property, and may be funded, if Lender so elects, by Lender
paying the same to the appropriate persons and thus making an advance on
Borrower’s behalf.

9. Prepayment.

(a) Voluntary Prepayments.

(i) Except as otherwise expressly provided in this Section 9, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Maturity
Date.

(ii) Provided no Event of Default has occurred and is continuing, on the
Permitted Par Prepayment Date, and on any Business Day thereafter through the
Maturity Date, Borrower may, at its option, prepay the Debt in full (but not in
part) without payment of any yield maintenance or other premium; provided,
however, if for any reason such prepayment is not paid on a regularly scheduled
Payment Date, the Debt shall include interest for the full Accrual Period during
which the prepayment occurs. Borrower’s right to prepay the principal balance of
the Loan in full pursuant to this subsection shall be subject to (I) Borrower’s

 

5



--------------------------------------------------------------------------------

submission of a notice to Lender setting forth the projected date of prepayment,
which date shall be no less than thirty (30) days from the date of such notice,
and (II) Borrower’s actual payment to Lender of the full amount of the Debt,
including interest for the full Accrual Period during which the prepayment
occurs.

(b) Mandatory Prepayments. On the next occurring Payment Date following the date
on which Lender actually receives any Net Proceeds (as defined in the Loan
Agreement), if Lender is not obligated to make such Net Proceeds available to
Borrower for the Restoration (as defined in the Loan Agreement) of the Property
or any part thereof or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 of the Loan Agreement, Borrower authorizes Lender, at Lender’s
option, to apply Net Proceeds as a prepayment of all or a portion of the
outstanding principal balance of the Loan together with accrued interest on the
portion of the principal balance of the Loan prepaid and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its discretion. Other than following an Event of Default, no yield
maintenance premium or other premium shall be due in connection with any
prepayment made pursuant to this Section 9(b).

(c) Prepayments After Default. If payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender following an Event of
Default under any circumstances including a prepayment in connection with
(A) reinstatement of the Security Instrument provided by statute under
foreclosure proceedings or exercise of power of sale, (B) any statutory right of
redemption exercised by Borrower or any other party having a statutory right to
redeem or prevent foreclosure or power of sale, (C) any sale in foreclosure or
under exercise of a power of sale or otherwise (including pursuant to a credit
bid made by Lender in connection with such sale), (D) any other collection
action by Lender, or (E) exercise by any governmental authority of any civil or
criminal forfeiture action with respect to any of the collateral for the Loan,
such tender or recovery shall be (I) made on the next occurring Payment Date
together with the Monthly Debt Service Payment Amount and (II) deemed a
voluntary prepayment by Borrower in violation of the prohibition against
prepayment set forth in Section 9(a)(i) hereof, and Borrower shall pay, in
addition to the Debt, an amount equal to the Yield Maintenance Premium
(hereinafter defined) which can be applied by Lender in such order and priority
as Lender shall determine in its discretion. The Yield Maintenance Premium shall
also become immediately due and owing in the event of any acceleration of the
Loan. The Yield Maintenance Premium shall be secured by all security and
collateral for the Loan and shall, after it becomes due and payable, be treated
as if it were added to the Debt for all purposes including accrual of interest,
judgment on the Note, foreclosure (whether through power of sale, judicial
proceeding, or otherwise) (“Foreclosure Sale”), redemption, and bankruptcy
(including pursuant to Section 506 of the United States Bankruptcy Code or any
successor provision); without limiting the generality of the foregoing, it is
understood and agreed that the Yield Maintenance Premium may be added to
Lender’s bid at any Foreclosure Sale. If a Yield Maintenance Premium is due
hereunder, Lender shall deliver to Borrower a statement setting forth the amount
and determination of the Yield Maintenance Premium, and, provided that Lender
shall have

 

6



--------------------------------------------------------------------------------

in good faith applied the formula described in the definition of “Yield
Maintenance Premium,” Borrower shall not have the right to challenge the
calculation or the method of calculation set forth in any such statement in the
absence of error, which calculation may be made by Lender on any day during the
thirty (30) day period preceding the date of such prepayment. Exchange of the
Note for a different instrument or modification of the terms of the Note,
including classification and treatment of Lender’s claim (other than
non-impairment under Section 1124 of the United States Bankruptcy Code or any
successor provision) pursuant to a plan of reorganization in bankruptcy shall
also be deemed to be a prepayment following an Event of Default hereunder.

(d) Prepayment Prior to Permitted Defeasance Date. If the Permitted Release Date
(hereinafter defined) has occurred but the Permitted Defeasance Date
(hereinafter defined) has not occurred, and provided no Event of Default exists,
the Debt may be prepaid in whole (but not in part) prior to the Permitted
Defeasance Date upon not less than thirty (30) days and not more than ninety
(90) days prior written notice to Lender specifying the projected date of
prepayment and upon payment of an amount equal to the Yield Maintenance Premium.
The “Yield Maintenance Premium” shall be an amount equal to the greater of
(A) one percent (1%) of the Outstanding Principal Balance to be prepaid or
satisfied, or accelerated and then due and owing, and (B) the excess, if any, of
(I) the sum of the present values of all then-scheduled payments of principal
and interest under the Note assuming that all scheduled payments are made timely
and that the remaining outstanding principal and interest on the Loan is paid on
the Permitted Par Prepayment Date (with each such payment and assumed payment
discounted to its present value at the date of prepayment at the rate which,
when compounded monthly, is equivalent to the bond equivalent yield (in the
secondary market) on the United States Treasury Security that as of the date
which is five (5) Business Days prior to the date that such prepayment shall be
applied in accordance with the terms and provisions of Section 9(a) hereof or,
in the case of an acceleration of the Loan, the date of such acceleration (the
“Prepayment Rate Determination Date”) has a remaining term to maturity closest
to, but not exceeding, the remaining term to the Permitted Par Prepayment Date
as most recently published in “Statistical Release H.15 (519), Selected Interest
Rates,” or any successor publication, published by the Board of Governors of the
Federal Reserve System, or on the basis of such other publication or statistical
guide as Lender may reasonably select (the “Prepayment Rate”) when compounded
semi-annually and deducting from the sum of such present values any short-term
interest paid from the date of prepayment to the next succeeding Payment Date in
the event such payment is not made on a Payment Date), over (II) the principal
amount being prepaid or the entire Outstanding Principal Balance in the case of
an acceleration of the Loan. Lender shall notify Borrower of the amount and the
basis of determination of the required prepayment consideration. If any notice
of prepayment is given, the Debt shall be due and payable on the projected date
of prepayment. Lender shall not be obligated to accept any prepayment of the
Debt unless it is accompanied by the prepayment consideration due in connection
therewith. If for any reason Borrower prepays the Loan on a date other than a
Payment Date, Borrower shall pay Lender, in addition to the Debt, interest for
the full Accrual Period during which the prepayment occurs. “Permitted Release
Date” shall mean the third (3rd) anniversary of the first Payment Date.
“Permitted Defeasance Date” means the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC
Trust which holds the portion of the Note last to be securitized.

 

7



--------------------------------------------------------------------------------

(e) General.

(i) Borrower acknowledges that: (A) Lender has made the Loan to Borrower in
reliance on, and the Loan has been originated for the purpose of selling the
Loan in the secondary market to investors who will purchase the Loan or direct
or indirect interests therein in reliance on, the actual receipt over time of
the stream of payments of principal and interest agreed to by Borrower herein;
and (B) Lender or any subsequent investor in the Loan will incur substantial
additional costs and expenses in the event of a prepayment of the Loan; and
(C) the Yield Maintenance Premium is reasonable and is a bargained for
consideration and not a penalty and the terms of the Loan are in various
respects more favorable to Borrower than they would have been absent Borrower’s
agreement to pay the Yield Maintenance Premium as provided herein. Borrower
agrees that Lender shall not, as a condition to receiving the Yield Maintenance
Premium, be obligated to actually reinvest the amount prepaid in any treasury
obligation or in any other manner whatsoever. Nothing contained herein shall be
deemed to be a waiver by Lender of any right it may have to require specific
performance of any obligation of Borrower hereunder.

(ii) [Intentionally Deleted].

10. Maximum Rate Permitted by Law. All agreements in this Note and all other
Loan Documents are expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount agreed to be paid hereunder for
the use, forbearance, or detention of money exceed the highest lawful rate
permitted under applicable usury laws. If, from any circumstance whatsoever,
fulfillment of any provision of this Note or any other Loan Document at the time
performance of such provision shall be due shall involve exceeding any usury
limit prescribed by law that a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligations to be fulfilled shall be
reduced to allow compliance with such limit, and if, from any circumstance
whatsoever, Lender shall ever receive as interest an amount that would exceed
the highest lawful rate, the receipt of such excess shall be deemed a mistake
and shall be canceled automatically or, if theretofore paid, such excess shall
be credited against the principal amount of the indebtedness evidenced hereby to
which the same may lawfully be credited, and any portion of such excess not
capable of being so credited shall be refunded immediately to Borrower.

11. Events of Default; Acceleration of Amount Due. Lender may in its discretion,
without notice to Borrower, declare the entire Debt, including the Outstanding
Principal Balance, all accrued interest, all costs, expenses, charges and fees
payable under any Loan Document, and prepayment consideration immediately due
and payable, and Lender shall have all remedies available to it at law or equity
for collection of the amounts due, if any of the following, after any applicable
cure period (the “Events of Default”), occurs:

 

8



--------------------------------------------------------------------------------

(a) Borrower fails to make full and punctual payment of any Monthly Debt Service
Payment Amount or any other amount payable on a monthly basis under this Note,
the Security Instrument or any other Loan Document within five (5) days of the
date on which such payment was due; or

(b) Borrower fails to make full payment of any portion of the Debt (other than
any payment described in subclause (a) above) when due, whether on the Maturity
Date, upon acceleration or prepayment, or otherwise; or

(b) an “Event of Default” (as defined in the Loan Agreement or in any other Loan
Document) occurs under the Loan Agreement or any other Loan Document that has
continued beyond any applicable cure period therefor.

12. Time of Essence. Time is of the essence with regard to each provision
contained in this Note.

13. Transfer and Assignment. This Note may be freely transferred and assigned by
Lender. Borrower’s right to transfer its rights and obligations with respect to
the Debt, and to be released from liability under this Note, shall be governed
by the Loan Agreement.

14. Authority of Persons Executing Note. Borrower warrants and represents that
the persons or officers who are executing this Note and the other Loan Documents
on behalf of Borrower have full right, power and authority to do so, and that
this Note and the other Loan Documents constitute valid and binding documents,
enforceable against Borrower in accordance with their terms, and that no other
person, entity, or party is required to sign, approve, or consent to, this Note.

15. Severability. The terms of this Note are severable, and should any provision
be declared by a court of competent jurisdiction to be invalid or unenforceable,
the remaining provisions shall, at the option of Lender, remain in full force
and effect and shall in no way be impaired.

16. Borrower’s Waivers. Borrower and all others liable hereon hereby waive
presentation for payment, demand, notice of dishonor, protest, and notice of
protest, notice of intent to accelerate, and notice of acceleration, stay of
execution and all other suretyship defenses to payment generally. No release of
any security held for the payment of this Note, or extension of any time periods
for any payments due hereunder, or release of collateral that may be granted by
Lender from time to time, and no alteration, amendment or waiver of any
provision of this Note or of any of the other Loan Documents, shall modify,
waive, extend, change, discharge, terminate or affect the liability of Borrower
and any others that may at any time be liable for the payment of this Note or
the performance of any covenants contained in any of the Loan Documents.

17. Governing Law. LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS
OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK
(“GOVERNING STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,

 

9



--------------------------------------------------------------------------------

AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

18. JURISDICTION AND VENUE. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER
OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS (“ACTION”) MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH ACTION, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY ACTION. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

CT Corporation System

111 Eighth Avenue

New York, NY 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK,

 

10



--------------------------------------------------------------------------------

AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
BORROWER IN ANY SUCH ACTION IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

19. Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, or (c) by telecopier (with
answer back acknowledged) and with a second copy to be sent to the intended
recipient by an other means permitted under this Section, addressed as follows
(or at such other address and Person as shall be designated from time to time by
any party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

 

If to Lender:

 

KeyBank National Association

11501 Outlook, Suite 300

Overland Park, Kansas 66211

Facsimile No.: 877-379-1625

Attention: Loan Servicing

with a copy to:

 

Daniel Flanigan, Esq.

Polsinelli Shughart PC

700 W. 47th Street, Suite 1000

Kansas City, Missouri 64112

Facsimile No.: (816) 753-1536

If to Borrower:

 

c/o Strategic Storage Trust, Inc.

111 Corporate Drive, Suite 120

Ladera Ranch, CA 92694

Attention: H. Michael Schwartz

Facsimile No.: (949) 429-6606

With a copy to:

 

Mastrogiovanni Schorsch & Mersky, P.C.

2001 Bryan Street, Suite 1250

Dallas, Texas 75201

Attn: Charles Mersky, Esq.

Facsimile: (214) 922-8801

 

11



--------------------------------------------------------------------------------

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

20. Avoidance of Debt Payments. To the extent that any payment to Lender and/or
any payment or proceeds of any collateral received by Lender in reduction of the
Debt is subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, to Borrower (or Borrower’s
successor) as a debtor in possession, or to a receiver, creditor, or any other
party under any bankruptcy law, state or federal law, common law or equitable
cause, then the portion of the Debt intended to have been satisfied by such
payment or proceeds shall remain due and payable hereunder, be evidenced by this
Note, and shall continue in full force and effect as if such payment or proceeds
had never been received by Lender whether or not this Note has been marked
“paid” or otherwise cancelled or satisfied and/or has been delivered to
Borrower, and in such event Borrower shall be immediately obligated to return
the original Note to Lender and any marking of “paid” or other similar marking
shall be of no force and effect.

21. Nonrecourse.

(a) Subject to the qualifications below, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the obligations contained in
this Note, the Loan Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under this Note, the Loan
Agreement, the Security Instrument and the other Loan Documents, or in the
Property, the Rents, or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Property (as defined
in the Loan Agreement), in the Rents (as defined in the Loan Agreement) and in
any other collateral given to Lender, and Lender, by accepting this Note, the
Loan Agreement, the Security Instrument and the other Loan Documents, agrees
that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under or by reason of or under or in
connection with this Note, the Loan Agreement, the Security Instrument or the
other Loan Documents. The provisions of this Section shall not, however,
(i) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (ii) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (iii) affect the validity or enforceability of or
any guaranty made in connection with the Loan or any of the rights and remedies
of Lender thereunder; (iv) impair the right of Lender to obtain the appointment
of a receiver; (v) impair the enforcement of any assignment of leases contained
in the Security Instrument; or (vi) constitute a prohibition against Lender to
seek a deficiency judgment against Borrower in order to fully realize the
security granted by the Security Instrument or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against the
Property.

 

12



--------------------------------------------------------------------------------

(b) Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including reasonable attorneys’ fees and
court costs) incurred or suffered by Lender arising out of or in connection with
the following:

(i) fraud or willful misrepresentation by Borrower or any of its affiliates, any
guarantor or any indemnitor or any agent, employee or other person with actual
or apparent authority to make statements or representations on behalf of
Borrower, any affiliate of Borrower, any guarantor or any indemnitor in
connection with the Loan (“apparent authority” meaning such authority as the
principal knowingly or negligently permits the agent to assume, or which he
holds the agent out as possessing);

(ii) the gross negligence or willful misconduct of Borrower, any guarantor, any
indemnitor, or any affiliate, agent, or employee of the foregoing;

(iii) material physical waste of the Property (or any portion thereof);

(iv) the removal or disposal of any portion of the Property in violation of the
terms of the Loan Documents;

(v) the misapplication, misappropriation, or conversion by Borrower, any
guarantor or any indemnitor of (A) any Insurance Proceeds (as defined in the
Loan Agreement) paid by reason of any loss, damage or destruction to the
Property (or any portion thereof), (B) any Awards (as defined in the Loan
Agreement) received in connection with a Condemnation (as defined in the Loan
Agreement) of all or a portion of the Property, (C) any Rents or other Property
income or collateral proceeds, or (D) any Rents paid more than one month in
advance (including, but not limited to, security deposits);

(vi) following the occurrence of an Event of Default, the failure to either
apply rents or other Property income, whether collected before or after such
Event of Default, to the ordinary, customary, and necessary expenses of
operating the Property or, upon demand, to deliver such rents or other Property
income to Lender;

(vii) failure to maintain insurance or to pay taxes and assessments, or to pay
charges for labor or materials or other charges or judgments that can create
Liens on any portion of the Property (unless Lender is escrowing funds therefor
and fails to make such payments or has taken possession of the Property
following an Event of Default, has received all Rents from the Property
applicable to the period for which such insurance, taxes or other items are due,
and thereafter fails to make such payments);

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property (or any portion thereof) which are not delivered to
Lender upon a foreclosure of the Property (or any portion thereof) or action in
lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof;

 

13



--------------------------------------------------------------------------------

(ix) [Intentionally Deleted]; or

(x) any failure by Borrower to comply with any of the representations,
warranties, or covenants set forth in Sections 4.1.37 or 5.1.19 of the Loan
Agreement.

(c) Notwithstanding anything to the contrary in this Note, the Loan Agreement or
any of the other Loan Documents,

(i) Borrower and any general partner of Borrower shall be personally liable for
the Debt if (A) Borrower fails to obtain Lender’s prior written consent to any
Transfer (as defined in the Loan Agreement) as required by the Loan Agreement or
the Security Instrument; (B) Borrower fails to obtain Lender’s prior written
consent to any Indebtedness (as defined in the Loan Agreement) or voluntary Lien
(as defined in the Loan Agreement) encumbering the Property (or any portion
thereof); (C) Borrower shall at any time hereafter make an assignment for the
benefit of its creditors; (D) Borrower fails to maintain its status as a Special
Purpose Entity (as defined in the Loan Agreement) or comply with any
representation, warranty or covenant set forth in Section 4.1.30 of the Loan
Agreement or in any Recycled Entity Certificate (as defined in the Loan
Agreement), each as required by, and in accordance with, the terms and
provisions of the Loan Agreement or the Security Instrument; (E) Borrower
admits, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due; (F) Borrower fails to make the first full
monthly payment of interest on or before the first Payment Date; (G) Borrower
files, consents to, or acquiesces in a petition for bankruptcy, insolvency,
dissolution or liquidation under the Bankruptcy Code or any other Federal or
State bankruptcy or insolvency law, or there is a filing of an involuntary
petition against Borrower under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law in which Borrower or Guarantor colludes with,
or otherwise assists any party in connection with such filing, or solicits or
causes to be solicited petitioning creditors for any involuntary petition
against Borrower from any party; or (H) the Property or any part thereof shall
at any time hereafter become property of the estate or an asset in (1) a
voluntary bankruptcy, insolvency, receivership, liquidation, winding up, or
other similar type of proceeding, or (2) an involuntary bankruptcy or insolvency
proceeding (other than one filed by Lender) that is not dismissed within sixty
(60) days of filing.

(d) Nothing herein shall be deemed to constitute a waiver by Lender of any right
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt.

22. Miscellaneous. Neither this Note nor any of the terms hereof, including the
provisions of this Section, may be terminated, amended, supplemented, waived or
modified orally, but only by an instrument in writing executed by the party
against which enforcement of

 

14



--------------------------------------------------------------------------------

the termination, amendment, supplement, waiver or modification is sought, and
the parties hereby: (a) expressly agree that it shall not be reasonable for any
of them to rely on any alleged, non-written amendment to this Note;
(b) irrevocably waive any and all right to enforce any alleged, non-written
amendment to this Note; and (c) expressly agree that it shall be beyond the
scope of authority (apparent or otherwise) for any of their respective agents to
agree to any non-written modification of this Note. This Note may be executed in
several counterparts, each of which counterpart shall be deemed an original
instrument and all of which together shall constitute a single Note. The failure
of any party hereto to execute this Note, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder. If Borrower
consists of more than one person or entity, then the obligations and liabilities
of each person or entity shall be joint and several and in such case, the term
“Borrower” shall mean individually and collectively, jointly and severally, each
Borrower. As used in this Note, (i) the terms “include,” “including” and similar
terms shall be construed as if followed by the phrase “without being limited
to,” (ii) any pronoun used herein shall be deemed to cover all genders, and
words importing the singular number shall mean and include the plural number,
and vice versa, (iii) all captions to the Sections hereof are used for
convenience and reference only and in no way define, limit or describe the scope
or intent of, or in any way affect, this Note, (iv) no inference in favor of, or
against, Lender or Borrower shall be drawn from the fact that such party has
drafted any portion hereof or any other Loan Document, (v) the words “Lender”
and “Borrower” shall include their respective successors (including, in the case
of Borrower, any subsequent owner or owners of the Property or any part thereof
or any interest therein and Borrower in its capacity as debtor-in-possession
after the commencement of any bankruptcy proceeding), assigns, heirs, personal
representatives, executors and administrators, (vi) the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or,” (vii) the words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Note refer to this Note as a whole and not to any particular
provision or section of this Note, (viii) an Event of Default shall “continue”
or be “continuing” until such Event of Default has been waived in writing by
Lender or cured, as determined by Lender in its reasonable discretion; and
(ix) references to “the Property or any portion thereof” and words of similar
import shall be deemed to refer, as applicable, to any portion of the Property
taken as a whole (including any Individual Property) and any portion of any
Individual Property. Wherever Lender’s judgment, consent, approval or discretion
is required under this Note or Lender shall have an option, election, or right
of determination or any other power to decide any other matter relating to the
terms of this Note, including any right to determine that something is
satisfactory or not (“Decision Power”), such Decision Power shall be exercised
in the sole and absolute discretion of Lender except as may be otherwise
expressly and specifically provided herein. Such Decision Power and each other
power granted to Lender upon this Note or any other Loan Document may be
exercised by Lender or by any authorized agent of Lender (including any servicer
and/or attorney-in-fact), and Borrower hereby expressly agrees to recognize the
exercise of such Decision Power by such authorized agent. In the event of a
conflict between or among the terms, covenants, conditions or provisions of the
Loan Documents, the term(s), covenant(s), condition(s) and/or provision(s) that
Lender may elect to enforce from time to time so as to enlarge the interest of
Lender in its security, afford Lender the maximum financial benefits or security
for the Debt, and/or provide Lender the maximum assurance of payment of the Debt
in full shall control. Capitalized terms used herein shall, unless otherwise
defined herein, have the meanings set forth in the Loan Agreement. BORROWER
ACKNOWLEDGES AND AGREES

 

15



--------------------------------------------------------------------------------

THAT IT HAS BEEN PROVIDED WITH SUFFICIENT AND NECESSARY TIME AND OPPORTUNITY TO
REVIEW THE TERMS OF THIS NOTE, THE SECURITY INSTRUMENT, AND EACH OF THE LOAN
DOCUMENTS, WITH ANY AND ALL COUNSEL IT DEEMS APPROPRIATE, AND THAT NO INFERENCE
IN FAVOR OF, OR AGAINST, LENDER OR BORROWER SHALL BE DRAWN FROM THE FACT THAT
EITHER SUCH PARTY HAS DRAFTED ANY PORTION HEREOF, OR THE SECURITY INSTRUMENT, OR
ANY OF THE LOAN DOCUMENTS.

23. Waiver of Counterclaim and Jury Trial. BORROWER HEREBY KNOWINGLY WAIVES THE
RIGHT TO ASSERT ANY COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST BORROWER BY LENDER OR ITS AGENTS.
ADDITIONALLY, TO THE EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE LAW,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THE
LOAN OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THE LOAN, THIS NOTE, THE
SECURITY INSTRUMENT, OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN), OR ACTION OF BORROWER
OR LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER’S MAKING OF THE
LOAN.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

Intending to be fully bound, Borrower has executed this Note effective as of the
day and year first above written.

 

Borrower:    

SSTI 281 RICHWOOD RD, LLC,

a Delaware limited liability company

    By:  

Strategic Storage Trust, Inc.,

a Maryland corporation,

its Manager

      By:             Name: H. Michael Schwartz         Title: President    

SSTI 2526 RITCHIE ST, LLC,

a Delaware limited liability company

    By:  

Strategic Storage Trust, Inc.,

a Maryland corporation,

its Manager

      By:             Name: H. Michael Schwartz         Title: President    

SSTI 5970 CENTENNIAL CIR, LLC,

a Delaware limited liability company

    By:  

Strategic Storage Trust, Inc.,

a Maryland corporation,

its Manager

      By:             Name: H. Michael Schwartz         Title: President

Signature Page to Promissory Note



--------------------------------------------------------------------------------

   

SSTI 815 LASALLE AVE, LLC,

a Delaware limited liability company

    By:  

Strategic Storage Trust, Inc.,

a Maryland corporation,

its Manager

      By:             Name: H. Michael Schwartz         Title: President    

SSTI 8900 MURRAY AVE, LLC,

a Delaware limited liability company

    By:  

Strategic Storage Trust, Inc.,

a Maryland corporation,

its Manager

      By:             Name: H. Michael Schwartz         Title: President    

SSTI 2025 N RANCHO DR, LLC,

a Delaware limited liability company

    By:  

Strategic Storage Trust, Inc.,

a Maryland corporation,

its Manager

      By:             Name: H. Michael Schwartz         Title: President    

SSTI 3200 ROUTE 37 E, LLC,

a Delaware limited liability company

    By:  

Strategic Storage Trust, Inc.,

a Maryland corporation,

its Manager

      By:             Name: H. Michael Schwartz         Title: President        

Signature Page to Promissory Note



--------------------------------------------------------------------------------

   

SSTI 12714 S LA CIENEGA BLVD, LLC,

a Delaware limited liability company

    By:  

Strategic Storage Trust, Inc.,

a Maryland corporation,

its Manager

      By:             Name: H. Michael Schwartz         Title: President    

SSTI 3155 W ANN RD, LLC,

a Delaware limited liability company

    By:  

Strategic Storage Trust, Inc.,

a Maryland corporation,

its Manager

      By:             Name: H. Michael Schwartz         Title: President

Signature Page to Promissory Note